Name: Commission Regulation (EC) No 426/2002 of 7 March 2002 fixing the conversion rates applicable to certain direct aids and structural or environmental measures
 Type: Regulation
 Subject Matter: agricultural policy;  environmental policy;  monetary economics;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R0426Commission Regulation (EC) No 426/2002 of 7 March 2002 fixing the conversion rates applicable to certain direct aids and structural or environmental measures Official Journal L 066 , 08/03/2002 P. 0008 - 0010Commission Regulation (EC) No 426/2002of 7 March 2002fixing the conversion rates applicable to certain direct aids and structural or environmental measuresTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1),Having regard to Commission Regulation (EC) No 1410/1999 of 29 June 1999 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending the definition of certain operative events provided for in Regulations (EEC) No 3889/87, (EEC) No 3886/92, (EEC) No 1793/93, (EEC) No 2700/93 and (EC) No 293/98(2), and in particular Article 2 thereof,Having regard to Commission Regulation (EC) No 2550/2001 of 21 December 2001 laying down detailed rules for the application of Council Regulation (EC) No 2529/2001 on the common organisation of the market in sheepmeat and goatmeat as regards premium schemes and amending Regulation (EC) No 2419/2001(3), as amended by Regulation (EC) No 263/2002(4), and in particular the second paragraph of Article 18a thereof,Whereas:(1) Article 4(2) of Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(5), as last amended by Regulation (EC) No 2452/2000(6), the operative event for the exchange rate for amounts of a structural or environmental nature is 1 January of the year in which the decision to grant the aid is taken. In accordance with Article 4(3) of Regulation (EC) No 2808/98, as inserted by Regulation (EC) No 1410/1999, the exchange rate to be used is the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis.(2) In accordance with Article 12 of Commission Regulation (EC) No 293/98 of 4 February 1998 determining the operative events applicable to products in the fruit and vegetables sector, to processed fruit and vegetable products and partly to live plants and floricultural products and to certain products listed in Annex I to the EC Treaty, and repealing Regulation (EEC) No 1445/93(7), as last amended by Regulation (EC) No 1410/1999, the exchange rate applicable for the conversion each year into national currency of the maximum aid per hectare to improve the quality and marketing of nuts and locust beans fixed in Article 2 of Council Regulation (EEC) No 790/89(8) is the average of the exchange rates applicable during the month before 1 January of the annual reference period within the meaning of Article 19 of Commission Regulation (EEC) No 2159/89(9), calculated pro rata temporis.(3) In accordance with Article 42 of Commission Regulation (EC) No 2342/1999 of 28 October 1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes(10), as last amended by Regulation (EC) No 169/2002(11), the date of submission of the application is the operative event for determining the year in respect of which premiums are to be allocated for animals covered by premium schemes in the beef and veal sector. Such premiums are converted into national currency in accordance with Article 43 of that Regulation using the average of the exchange rates applicable in the month of December preceding the allocation year, calculated pro rata temporis.(4) From the 2002 marketing year, in accordance with Article 18a of Regulation (EC) No 2550/2001, the exchange rate to be used for the premiums and payments in the sheepmeat sector corresponds to the average of the exchange rates applicable in the month of December preceding the calendar year in respect of which the premium or payment is granted, calculated pro rata temporis.(5) Until the 2001 marketing year, in accordance with Article 6(2) of Commission Regulation (EEC) No 2700/93 of 30 September 1993 on detailed rules for the application of the premium in favour of sheepmeat and goatmeat producers(12), as amended by Regulation (EC) No 1410/1999, the conversion rate applied to the final amount of the premiums in the sheepmeat sector was the average of the exchange rates applicable in the month before the last day of the marketing year in respect of which the premium was granted, calculated pro rata temporis,HAS ADOPTED THIS REGULATION:Article 11. The conversion rates to be applied to:- the amounts of a structural or environmental nature referred to in Article 5 of Regulation (EC) No 2799/98,- the maximum amount per hectare of the marketing aid in the nut and locust bean sector fixed in Article 2 of Regulation (EEC) No 790/89,- the premiums and payments in the sheepmeat sector referred to in Articles 4, 5 and 11 of Regulation (EC) No 2529/2001,shall be as set out in Annex I.Those rates shall also apply to the premiums in the beef and veal sector referred to in Regulation (EC) No 1254/1999.2. The conversion rates to be applied to the premium and the balance referred to in the fourth subparagraph of Article 5(6) of Regulation (EC) No 2467/98 in respect of the 2001 marketing year shall be as set out in Annex II.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 164, 30.6.1999, p. 53.(3) OJ L 341, 22.12.2001, p. 105.(4) OJ L 43, 14.2.2002, p. 9.(5) OJ L 349, 24.12.1998, p. 36.(6) OJ L 282, 8.11.2000, p. 9.(7) OJ L 30, 5.2.1998, p. 16.(8) OJ L 85, 30.3.1989, p. 6.(9) OJ L 207, 19.7.1989, p. 19.(10) OJ L 281, 4.11.1999, p. 30.(11) OJ L 30, 31.1.2002, p. 21.(12) OJ L 245, 1.10.1993, p. 99.ANNEX IConversion rates referred to in the first paragraph of Article 1EUR 1 = (average for 1 to 31 December 2001)>TABLE>ANNEX IIConversion rates referred to in the second paragraph of Article 1EUR 1 = (average for 6 December 2001 to 5 January 2002)>TABLE>